Case: 1:19-cv-01012-JRA Doc #: 2 Filed: 05/06/19 1 of 4. PagelD #: 58
A0239 (4/13) N.D.OHIO

United States District Court eT tS py

NORTHERN DISTRICT OF OHIO

 

Wilfred Anderson __ pjaintiff

 

APPLICATION TO PROCEED WITHOUT, (2 Jhic sca

OS Trap pi See

Vv. PREPAYMENT OF FEES AND AFFIDAVIT"). hai OF OH

Judge Daniel Gaul pefendant(s) case nuMper:] 9 @Y 10 1 9

JUDGE:

 

 

 

 

I, Wilfred Anderson _ swear or affirm under penalty of perjury that | am the (check appropriate box)

petitioner/plaintifi/movant [ — J es [LD G tn ADAM S

in the above-named proceeding, that | am unable to pay the costs of these proceedings, and that | believe | am entitled
to the relief sought in the complaint/petition/motion. | further swear or affirm under penalty of perjury under United States
laws that my answers on this form and any attachments are true and correct.

Complete all questions in this application and then sign it. Do not leave any blanks: if the answer to a question is
"Q”, “none,” or “not applicable (N/A),” write in that response. If you need more space to answer a question or to
explain your answer, attach a separate sheet of paper identified with your name and the question number.

NOTE: You should be prepared fo provide the Court with copies of documents that support or verify all of your
answers to the questions in this application. A PRISONER seeking to proceed without prepayment of fees
shall submit an affidavit stating all assets. In addition, a prisoner must attach a statement certified by the
appropriate institutional office showing all receipts, expenditures, and balances during the last six months in
your institutional accounts. If you have multiple accounts, attach one certified statement of each account.

 

 

   

(Prisoner Financial Application available at http://www.ohnd. pence oie ap

signea: /S/ Wilfred Anderson pate. 4/26/2019 Uj GY Vf on
if " 5 ye - bs, @

Print your Name: Wilfred L. Anderson Lr—Y é)

       

 

1. State the address of your legal residence. (If incarcerated, state the place of incarceration and prisoner ID number.)

7230 Kinsman Road #213, Cleveland, OH 44104-4151

 

Your daytime phone number: (216) 245-8744

2. For both you and your spouse, estimate the average amount of money received from each of the following sources
during the past 12 months. Adjust any amount that was received weekly, bi-weekly, quarterly, semi-annually, or annually to
show the monthly rate. Use gross amounts, that is the amounts before any deductions for taxes or otherwise.

 

 

 

 

 

 

Income Source Average monthly amount during Amount expected next month
the past 12 months
You Spouse You Spouse
Employment $0 $ $ §
Self-employment $0 $ $ $
Income from real $9 $ $ $

property (such as
rental income)

 

 

 

 

 

 

 

Interest and dividends | $0 $ $ S
Gifts or inheritance $0 $ $ $
Alimony $0 $ $ $
Child support $0 $ $ $
Retirement (such as $ 794 $ $ 794 $

social security,
pensions, annuities,
insurance)

 

 

 

 

 

 

 
 

 

 

 

 

A0239 (4/13) NOSSO? Ccv-01012-JRA Doc #: 2 Filed: 05/06/19 2 of 4. PagelD #: 59
Disability (such as $5 $ $ $
Social Security,
insurance payments)
Unemployment $0 $ $ $
benefits
Public assistance $4 $ $ $
(such as welfare}
Other (specify) $5 $ $ $
Total Monthly Income | $794 $0 $794 $0

 

 

 

 

 

3, Are you currently employed? [_] Yes No

if incarcerated: Are you currently employed by jail/prison/correctional facility?

 

Is your spouse currently employed? [_] Yes [_] No

[~} Yes [-] No

Do you receive payment from the jail/prison/correctional facility? [J Yes [| No

4. List your employment history, current or, if you are not currently employed, most recent employer first. (Gross monthly
pay is calculated before taxes or other deductions.}

Em

Retired

Address

Dates of nt

Gross Monthly P.

 

$

5. List your spouse’s employment history, current or, if your spouse is not currently employed, most recent employer
first. (Gross monthly pay is calculated before taxes or other deductions.}

 

Address

6, How much cash do you and your spouse have? $ 150
Below, state any money you or your spouse have in checking or savings accounts or in any other financial institution.
lf incarcerated, also include your prisoner accounts.

Dates of

Gross Month
$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial Institution Type of Account Amount You Have Amount Your Spouse Has
PNC checking $ 200.00 $
$ 3
§ >
7. List the assets, and their values, that you own or your spouse owns. Do not list clothing and ordinary househoid
furnishings.
Asset Description Value
a. Home $0
b. Real Estate $o
c. Motor Vehicle Make and Year: $ 0
Mcdel:
Registration #:
d. Motor Vehicle Make and Year: $0
Model:
Registration #:
e. Other Assets (for example, stocks, $9
bonds, securities or other financial
instruments)
f. Other Assets $0

 

 

 

 

 

 

 
Case: 1:19-cv-01012-JRA Doc #: 2 Filed: 05/06/19 3 of 4. PagelD #: 60

A0239 (4/13) N.D.OHIO

8. State every person, business or organization owing you or your spouse money, and the amount owed.

 

Who owes you or your spouse

Amount owed to you

Amount owed to your spouse

 

 

 

 

 

 

money?

a. None $ $

b. $ $

= ;
d. $ $

 

 

 

9. State the persons who rely on you or your spouse for support.

 

Name
(initiats Only for Minor Children)

Relationship

Age

Amount Contributed
Monthly for His/Her
Support

 

None

 

 

 

 

 

 

a.
b.
c
d

 

 

(GF | OF 155 | 60

 

10. Estimate your average monthly expenses. Show separately the amounts paid by your spouse. Adjust any
amount that was received weekly, bi-weekly, quarterly, semi-annually, or annually to show the monthly rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expense You Spouse
Rent or home mortgage payment $ 220 3
{include jot rented for mobile home)

Are real estate taxes included?

[| Yes [| No
{s property insurance included?
| }yYes [ ] No

Utilities (electricity, heating fuel, water, | $55 $
sewer, telephone}
Home maintenance (repairs and 3 4 $
upkeep)
Food $ 200 $
Clothing $ 100 s
Laundry and dry cleaning $40 $
Medical and dental expenses $ 40 $
Transportation {not including motor $60 $
vehicle payments)
Recreation, entertainment, $40 $
newspapers, Magazines, etc.
Total Monthly Insurance (not $ 9 $6
deducted from wages or included in
mortgage payments)

Homeowner's or renters: $ $

Life: $ $

Health: $ $

Moter Vehicle: $ 3

Other: $ $
Taxes (not deducted from wages or $ $

included in mortgage payments)

(specify):

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Case: 1:19-cv-01012-JRA Doc #: 2 Filed: 05/06/19 4 of 4. PagelD #: 61

A0239 (4/13) N.D.OHIO g
installment payments

Motor Vehicle: go | $

Credit Card(s} (name): $y $

Department Store(s) (name): $0 $
BERS ag ns
Alimony, maintenance, and support $5 $
paid to others
Regular expenses for the operation of | § 3
business, profession, or farm (attach 0
detailed statement)
Other (specify): $4 $
TOTAL MONTHLY EXPENSES: $750 $0

 

 

 

11. Do you expect any major changes to your or your spouse’s monthly income or expenses, or in your or your spouse's
assets or liabilities during the next 12 months?

[] Yes No

lf yes, describe on an attached sheet.

12, Have you paid -- or will you be paying — an altorney any money for services in connection with this case, including the
completion of this form?

[_] Yes [#] No

if yes, how much? $
if yes, state the attorney's name, address and telephone number:

 

 

13. Have you paid — or will you be paying — anyone other than an attorney (such as a paralegal or typist} any money for
services with this case, including the completion of this form?

[“]Yes [¥] No

If yes, how much? $
if yes, state the person’s name, address and telephone number:

 

 

14. Provide any other information that will help exptain why you cannot, or cannot without undue hardship, pay the fees or
costs for this case.

 

 
